Citation Nr: 9910207	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  96-46 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected post traumatic stress disorder 
(PTSD)/psychophysiological musculoskeletal disorder, also 
claimed as weakness in the legs, a low back disability, a 
bilateral shoulder disability, and a head injury with memory 
loss, on appeal from the initial grant of service connection.

2.  Entitlement to service connection for residuals of an 
inservice blast injury, including weakness in the legs, a low 
back disability, a bilateral shoulder disability, and a head 
injury with memory loss.

3.  Whether a claim of entitlement to service connection for 
residuals of an inservice blast injury, including a bilateral 
elbow disability, a bilateral hand disability, and a neck 
disability is well grounded.

4.  Whether a claim of entitlement to service connection for 
a stomach disability is well grounded.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted entitlement to service 
connection for PTSD/psychophysiological musculoskeletal 
disorder, also claimed as weakness in the legs, a low back 
disability, a bilateral shoulder disability, and a head 
injury with memory loss, evaluated as 30 percent disabling.  
The RO assigned an increased disability rating of 50 percent 
for this condition in August 1996.

The veteran has also claimed entitlement to service 
connection for a skin disorder, headaches, a bilateral hip 
disorder, a bilateral foot disorder, a bilateral ankle 
disorder, a bilateral knee disorder, and a chest disorder.  
See Statement in Support of Claim, dated March 31, 1995; VA 
Forms 9, dated March 1, and September 1, 1996.  These claims 
have not yet been adjudicated and are referred to the RO for 
appropriate action.


REMAND

Service-connected PTSD/psychophysiological musculoskeletal 
disorder, also claimed as weakness in the legs, a low back 
disability, a bilateral shoulder disability, and a head 
injury with memory loss 

Additional development is warranted prior to appellate 
consideration of the veteran's claim.  First, potentially 
relevant medical records have not been obtained by the RO.  
For example, on VA PTSD examination in April 1998, the 
veteran stated that he had been treated at the VA Medical 
Center (VAMC) in Tampa, Florida, (James A. Haley VA hospital) 
during the past year; however, the most recent treatment 
records associated with the claims folder from this facility 
are dated in 1994.  Therefore, the RO should make 
arrangements to obtain these records on remand, as the duty 
to assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered). 

Second, the veteran's service-connected disability has been 
characterized as PTSD/psychophysiological musculoskeletal 
disorder.  However, the post-service medical evidence shows 
only that the veteran has been diagnosed as having PTSD.  
There has been no diagnosis of a psychophysiological 
musculoskeletal disorder.  Indeed, on VA PTSD examination in 
September 1995 the examiner stated that: "The [veteran] also 
has multiple somatic complaints and apparently there has not 
been significant objective evidence found to explain these 
complaints and this objective evidence must be ruled out 
prior to diagnosing the [veteran] with a somatoform 
disorder."  A review of the medical evidence of record 
reveals that objective evidence of several musculoskeletal 
disorders has been found to substantiate some of the 
veteran's subjective complaints, i.e., degenerative joint 
disease throughout the spine and bilateral acromioclavicular 
joint arthritis on VA joints examination in July 1997.  A 
diagnosis of conversion disorder must be established on the 
basis of specific distinctive findings.  If a diagnosis of 
conversion disorder is found to be inadequately supported by 
findings, the report of examination will be returned for 
reconsideration.   See 38 C.F.R. §4.132 Diagnostic Code 9411, 
Note (3) (1995); 38 C.F.R. § 4.125(a) (1998). 

Third, an additional VA examination would be beneficial with 
regard to distinguishing, to the extent, if any, that it is 
possible to distinguish, between the symptomatology resulting 
from the veteran's service-connected psychiatric disorder and 
any nonservice-connected psychiatric disorders, i.e., organic 
mood disorder, personality disorder (not otherwise 
specified), major depression, organic personality, substance 
abuse, etc.

Finally, after the veteran disagreed with the original 30 
percent disability rating assigned for his service-connected 
disability, the RO issued a statement of the case that 
phrased the issue as entitlement to an "Increased 
evaluation."  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) recently held that there is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate statement of the case.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  With an increased 
rating claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, supra.

While this claim is in remand status, the RO should issue a 
supplemental statement of the case to the veteran that 
correctly identifies the issue on appeal.  In accordance with 
Fenderson, the RO should review the evidence of record at the 
time of the November 1995 rating decision that was considered 
in assigning the original disability rating for the veteran's 
PTSD/psychophysiological musculoskeletal disorder, also 
claimed as weakness in the legs, a low back disability, a 
bilateral shoulder disability, and a head injury with memory 
loss, then consider all the evidence of record to determine 
whether the facts showed that the veteran was entitled to a 
higher disability rating for this condition at any period of 
time since his original claim.  


Inservice blast injury, including weakness in the legs, a low 
back disability, a bilateral shoulder disability, a bilateral 
elbow disability, a neck disability, and a head injury with 
memory loss; Stomach disability; Bilateral hearing loss

The RO denied entitlement to service connection for weakness 
of the legs, a low back condition, a bilateral shoulder 
condition, and a head injury with memory loss in October 
1994.  The veteran submitted a notice of disagreement with 
the RO's decision in April 1995.  Although the RO granted 
entitlement to service connection for psychophysiological 
musculoskeletal disorder, also claimed as weakness in the 
legs, a low back disability, a bilateral shoulder disability, 
and a head injury with memory loss in November 1995, the 
veteran claims that these conditions are not manifestations 
of a psychophysiological musculoskeletal disorder and should 
be evaluated as separate physical disabilities.  See VA Form 
9, dated March 1, 1996.

The RO also found that claims of entitlement to service 
connection for a bilateral elbow disorder, a bilateral hand 
disorder, and a neck disorder were not well grounded in 
August 1996.  A VA form 9 submitted by the veteran to the RO 
in September 1996 can be construed as expressing disagreement 
with this decision.   

In November 1997, the RO further denied entitlement to 
service connection for bilateral hearing loss and found that 
a claim of entitlement to service connection for a stomach 
disorder was not well grounded.  An October 1998 "STATEMENT 
OF REPRESENTATIVE IN APPEALS CASE" can be construed as 
expressing disagreement with this decision.  

Therefore, the veteran is owed a statement of the case on 
these issues, so that he may perfect an appeal if he 
continues to take issue with these claims.  See 38 C.F.R. 
§§ 19.29, 19.30, 19.31 (1998).

Accordingly, this case is remanded for the following:

1.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected 
PTSD/psychophysiological musculoskeletal 
disorder since 1994.  Request all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.  The Board is particularly 
interested in treatment received at the 
VAMC in Tampa, Florida.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR § 3.159(c).

2.  Afford the veteran an appropriate VA 
examination.  The examiner should be 
given a copy of this remand and the 
veteran's entire claims folder.  The 
examiner should be requested to review 
the veteran's medical history prior to 
conducting the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The purpose of the examination is to 
determine the severity and manifestations 
of the veteran's service-connected 
psychiatric disorder(s).  

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s).  The examiner is 
asked to state whether the veteran 
currently suffers from PTSD and/or a 
psychophysiological musculoskeletal 
disorder. If the diagnosis for which the 
veteran was service-connected is no 
longer a recognized diagnosis under the 
Diagnostic and Statistical Manual - IV, 
the examiner should state the correct 
diagnosis for the veteran's service-
connected mental condition.    

The frequency and severity of 
manifestations of the service-connected 
psychiatric disorder(s) should be 
described as completely as possible.  The 
examiner should conduct a detailed mental 
status examination.

The examiner is also asked to discuss the 
effect of the veteran's service-connected 
psychiatric disorder(s) on his social and 
industrial adaptability.  

If medical or psychiatric disorders other 
than the veteran's service-connected PTSD 
and/or a psychophysiological 
musculoskeletal disorder or any 
maturation or development thereof 
contribute to the veteran's disability, 
the doctor is asked to distinguish the 
disabling characteristics of the service-
connected psychiatric disorder(s) from 
the nonservice-connected disorders.  If 
it is medically impossible to distinguish 
among symptomatology resulting from the 
disorders, the examiner should 
specifically state so in the examination 
report.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition(s) in issue, such 
testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Prepare a statement of the case on 
the issues of entitlement to service 
connection for residuals of an inservice 
blast injury, including weakness in the 
legs, a low back disability, a bilateral 
shoulder disability, and a head injury 
with memory loss; whether a claim of 
entitlement to service connection for 
residuals of an inservice blast injury, 
including a bilateral elbow disability, a 
bilateral hand disability, and a neck 
disability is well grounded; whether a 
claim of entitlement to service 
connection for a stomach disability is 
well grounded; and entitlement to service 
connection for bilateral hearing loss.  
The statement of the case should include 
a summary of the evidence and a summary 
of the applicable laws and regulations, 
with a discussion of how the laws and 
regulations affect the determination.  
Notify the veteran of the time limit 
within which he must respond in order to 
perfect an appeal of these claims to the 
Board.

5.  Readjudicate the veteran's claim of 
entitlement to an increased disability rating 
for service-connected 
PTSD/psychophysiological musculoskeletal 
disorder.  In so doing, review the evidence 
of record at the time of the November 1995 
rating decision that was considered in 
assigning the original disability rating for 
this condition, then consider all the 
evidence of record to determine whether the 
facts showed that the veteran was entitled to 
a higher disability rating for this condition 
at any period of time since his original 
claim.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  If any benefit sought on appeal 
remains denied, provide the veteran and his 
representative a supplemental statement of 
the case, which includes consideration of all 
medical evidence received since the 
supplemental statement of the case issued in 
May 1998.  The supplemental statement of the 
case should correctly identify the issue as 
on appeal from the initial grant of service 
connection.  Allow an appropriate period of 
time for response.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









